UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                               Case No.: 1−20−10204−CLB
                                                     Chapter: 11
         Acme Holdings of N.Y., Inc.
          dba Dibble Family Center                   Tax ID: 20−5102353

                         Debtor(s)



David H. Ealy
Cristo Law Group LLC dba Trevett Cristo
2 State Street, Suite 1000
Rochester, NY 14614
RE: Directing Service of Order

    An Order Conditionally Approving the Disclosure Statement and Notice of the Hearing on
Confirmation of the Plan was entered in the above case on November 4, 2020, and
electronically served upon the e−filing parties in this case. The plan proponent is hereby
directed, pursuant to Local Bankruptcy Rule 2002−1(C.), to serve this Order on all parties and
creditors, together with the following documents: (1) a copy of the Disclosure Statement; (2) a
copy of the proposed Plan in this case; and (3) a ballot as soon as possible pursuant to Local
Bankruptcy Rule 2002−1(C.). Service must be made as soon as possible to ensure that parties
receive not less than 28 days' notice of the last date to file objections to confirmation.
   A sample ballot may be obtained from the Court's website at www.nywb.uscourts.gov
located under the heading: Forms > New York Western Procedural Forms > Ballot for
Accepting or Rejecting Plan of Reorganization.
    A mailing matrix may be obtained from the Court's Electronic Filing System by selecting
Utilities > Miscellaneous > Mailings.
    A certificate of service must be filed with the Court when service is made. A sample
certificate of service form may be obtained from the Court's website at
www.nywb.uscourts.gov under the heading: Forms > New York Western Procedural Forms >
Certificate of Service.
Date: November 4, 2020                            Lisa Bertino Beaser
                                                  Clerk of Court

Form srv11smb/Doc 94
www.nywb.uscourts.gov




           Case 1-20-10204-CLB, Doc 94, Filed 11/04/20, Entered 11/04/20 13:58:28,
                        Description: Serve 11 Small Business, Page 1 of 1
